           Case 1:19-cv-10082-TLL-PTM ECF No. 5 filed 01/16/19                         PageID.13      Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action




                                                                                                       D
Haley N. Bechtel,

                                                      Plaintiff

V.                                                                     Case No. l:19-cv-10082-TLL-PTM
                                                                       Hon. Thomas L. Ludington
Receivables Performance Management,
LLC,

                                                      Defendant.




                                                     SUMMONS IN A CIVIL ACTION

To: Receivables Performance Management, LLC c/o The Corporation Company
                                            40600 Ann Arbor Road E Suite 201
                                            Plymouth MI 48170
     A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R.
Civ. P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12
of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                                      Alexander J. Taylor
                                      2500 S. Highland Ave.
                                      Lombard, TL
                                      60148

     If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.




DAVID J. WEAVER, CLERK OF COURT                                    By: s/ S Osorio
                                                                       Signature of Clerk or Deputy Clerk


                                                                        Date oflssuance: January 9, 2019
            Case 1:19-cv-10082-TLL-PTM ECF No. 5 filed 01/16/19                                      PageID.14       Page 2 of 2

AO 440 (Rev. 06/l 2) Summons in a Civil Action (Pa ge 2)

 Civil Action No. 1: 19-CV-10082-TLL-PTM

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (!))

           This summons for (name of individual and title, 1fany) Receivables Performance Management, LLC.
 was received by me on (date)                       01/13/2019

           0 I personally served the summons on the individual at (place)
                                                                                    on (date)                           ; or

            0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                    , a person.of suitable age and discretion who resides there,
           on (date)                                 , and mailed a copy to the individual's last known address; or

           f!!l 1 served the summons on (name �/'individual)            Kathy Hunter as Admin Assistant                          , who is
            designated by law to accept service of process on behalf of (name of organization)
           Receivables Performance Management, LLC.                                 on (date)          01/14/2019       ; or

            0 I returned the summons unexecuted because                                                                               ; or

            0 Other (.�pecijj;):



            My fees are$                             for travel and $                   for services, for a total of$          0.00


            I declare under penalty of perjury that this information is true.


 Date:          01/15/2019
                                                                                                Server's signature

                                                                                     Mike Rehbein-Process Server
                                                                                            Printed name and title

                                                                                     4337 E. Grand River Ave #101
                                                                                           Howell, Ml 48843

                                                                                                Server'.� address

 Additional information regarding attempted service, etc:
 48 Female White 5'8" 200lbs Blonde Hair No Glasses
